Curia, per Donkin, Ch.
This court is unanimously of opinion, that the slaves mentioned in this marriage settlement were not liable to seizure and sale under executions against the defendant, Absalom T. Hodges. Whatever may be his equitable interests, or whatever the rights of his creditors, the inquiry in relation to them can only be made on proceedings for that purpose instituted.
It is ordered and decreed, that the decree of the Circuit *599Court be reversed, and that the injunction, originally-granted by the Chancellor, be made perpetual.
Johnson and Johnston, Chancellors, and Richardson, Evans, Butler, Wardlaw, and Frost, Judges, concurred.
In reference to the two preceding cases, his Honor, Judge O’Neall, delivered the following opinion.